DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 8/25/2022.  Claims 13-21 remain pending.  Claims 13-16, 20 and 21 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant's amendment to recite a first mobile tank mounted on a semitrailer and  with the at least one valve of the first pipe being closed, the set of valves of the second pipe being initially closed, and an initial pressure of the first tank being lower than an initial pressure of the second tank has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Yoshida have not been found persuasive. Yoshida in view of Drube as stated below in the 103 rejection teaches a first mobile tank mounted on a semitrailer and  with the at least one valve of the first pipe being closed, the set of valves of the second pipe being initially closed, and an initial pressure of the first tank being lower than an initial pressure of the second tank.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
In lines 1 and 2 of claim 18, please amend “wherein the second pipe connecting the lower part…” to recite --wherein the second pipe connects the lower part…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 6,516,824, hereafter “Yoshida”) in view of Drube et al. (US 2002/0104581, hereafter “Drube”).
Regarding claim 13, Yoshida discloses a method for transferring cryogenic fluid, comprising the steps of: providing a device for transferring cryogenic fluid that comprises a first tank (101) for distributing a cryogenic fluid and which stores a cryogenic fluid in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure (Col. 4, lines 8-30), a second tank (105) for receiving the cryogenic liquid from the first mobile tank and that accommodates the cryogenic fluid from the first tank in liquid phase in a lower part therein and in gaseous phase in an upper part therein at an initial pressure (Col. 4, lines 8-30), and a fluid transfer circuit (the fluid lines including 106 and 107) that connects the first and the second tank, wherein: the transfer circuit comprises: 1) a first pipe (107) that connects the upper parts of the first and second tanks and which comprises at least one valves (110, 115) 2) a second pipe (106) that connects the lower part of the first tank to the second tank and which comprises a set of one or more valves (114) for interrupting or authorizing a transfer of a liquid stream of the cryogenic fluid from the first tank to the second tank (Col. 4, lines 18-30), and 3) a pump (116) that comprises an inlet connected to the first tank and an outlet connected to the second tank (Col. 3, lines 47-50; Fig. 1), the pump and the at least one valve of the first pipe being configured to place the upper parts of the first and second tanks in fluidic communication by opening the at least one valve during a transfer of liquid from the first tank to the second tank by way of the pump, the method ensuring a transfer of cryogenic fluid between the first tank and the second cryogenic tank (Col. 3, line 47 through Col. 4, line 41); with the at least one valve of the first pipe being closed, the set of valves of the second pipe being initially closed, and an initial pressure of the first tank being lower than an initial pressure of the second tank, opening the at least one valve of the first pipe, thereby pressure equalizing the first and second tanks, lowering a pressure of the second tank from the initial pressure thereof, and increasing a pressure of the first tank from the initial pressure thereof (Col. 5, lines 19-22; see how the return gas valve is opened to equalize the pressures); and starting the pump and opening the set of valves of the second pipe, thereby transferring the cryogenic fluid in liquid form from the first tank to the second tank (Col. 3, lines 47-50; Fig. 1), but fails to disclose the first tank is a mobile tank mounted on a semitrailer.
Drube teaches a tank (52) which is a mobile tank mounted on a semitrailer. (Fig. 1; para. [0020])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first tank of Yoshida to be a mobile tank mounted on a semitrailer as taught by Drube in order to provide a system wherein the first tank is able to be moved and relocated by the user in an easy manner. (para. [0020])
Regarding claim 14, Yoshida in view of Drube further disclose the method of claim 13, but fails to disclose wherein said step of starting the pump commences when a difference between the lowered pressure of the second tank and the increased pressure of the first tank is between 2 and 8 bar, the lowered pressure of the second tank being higher than the increased pressure of the first tank.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Yoshida such that said step of starting the pump commences when a difference between the lowered pressure of the second tank and the increased pressure of the first tank is between 2 and 8 bar, the lowered pressure of the second tank being higher than the increased pressure of the first tank, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide a system which would start the pump under safe conditions.
Furthermore, absent a teaching as to criticality that starting the pump commences when a difference between the lowered pressure of the second tank and the increased pressure of the first tank is between 2 and 8 bar, the lowered pressure of the second tank being higher than the increased pressure of the first tank, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, on page 6 of the specification, Applicant has stated:
The point at which the pressure is equalized between the two tanks 2, 3 can be at an intermediate pressure between the two initial pressures in the two tanks 2, 3, typically of between 2 and 8 bar. This equalizing pressure depends in particular on the initial pressure in the two tanks 2, 3, on their liquid level and on their respective volumes.
Regarding claim 15, Yoshida in view of Drube further disclose the method of claim 14, but fails to disclose wherein the difference between the increased pressure of the first tank and the decreased pressure of the second tank is less than 1 bar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Yoshida such that the difference between the increased pressure of the first tank and the decreased pressure of the second tank is less than 1 bar, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide a system which would operate under safe conditions.
Furthermore, absent a teaching as to criticality that the difference between the increased pressure of the first tank and the decreased pressure of the second tank is less than 1 bar, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, on page 6 of the specification, Applicant has stated:
Preferably, when the difference in pressure between the two tanks 2, 3 is reduced to close to 0 bar (or to a determined value below 1 bar, for example), the pump 7 can then be started.
Regarding claim 17, Yoshida in view of Drube further disclose the method of claim 13, wherein the second pipe connects the lower part of the first tank to the lower part of the second tank. (Fig. 1)
Regarding claim 18, Yoshida in view of Drube further disclose the method of claim 13, wherein the second pipe connecting the lower part of the first tank to the upper part of the second tank. (Fig. 1; see how the second pipe is still putting both of the sections of the tanks into communication with each other)
Regarding claim 19, Yoshida in view of Drube further disclose the method of claim 13, but fails to disclose wherein the cryogenic fluid is hydrogen. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Yoshida to use hydrogen as the cryogenic fluid since applicant has not disclosed that having hydrogen as the cryogenic fluid solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that having hydrogen as the cryogenic fluid, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, on page 4 of the specification, Applicant states that: 
Conventionally, the first tank 2 stores a cryogenic fluid, for example hydrogen, with a liquid phase in the lower part and a gas phase in the upper part. 
Regarding claim 20, Yoshida discloses a cryogenic fluid transfer device (Fig. 1) comprising: a first cryogenic fluid distribution tank (101) for distributing a cryogenic fluid and which stores a cryogenic fluid in liquid phase in a lower part thereof and in gaseous phase in an upper part thereof (Col. 4, lines 8-30) a second tank (105) for receiving the cryogenic liquid from the first tank that stores the cryogenic fluid in liquid phase in a lower part thereof and in gaseous phase in an upper part thereof (Col. 4, lines 8-30), and a fluid transfer circuit (the fluid lines including 106 and 107) connecting the first and second tanks, the transfer circuit comprising: 1) a first pipe (107) that connects the upper parts of the first and second tanks and which comprises at least one valve (110, 115), and 2) a second pipe (106) that connects the lower part of the first tank to the second tank and which comprises a pump (116) that has an inlet connected to the first tank and an outlet connected to the second tank (Col. 3, lines 47-50; Fig. 1), wherein: with an initial pressure of the first tank lower than an initial pressure of the second tank, the pump and the at least one valve of the first line are configured so as to ensure a fluidic connection of the upper parts of the first and second tanks, an increase in pressure of the first tank, and a decrease in pressure of the second tank through pressure balancing, by opening the at least one valve during a transfer of the cryogenic fluid in liquid phase from the first tank to the second tank with the pump (Col. 5, lines 19-22; see how the return gas valve is opened to equalize the pressures), but fails to disclose the first cryogenic fluid distribution tank is a mobile tank mounted on a semitrailer.
Drube teaches a tank (52) which is a mobile tank mounted on a semitrailer. (Fig. 1; para. [0020])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first tank of Yoshida to be a mobile tank mounted on a semitrailer as taught by Drube in order to provide a system wherein the first tank is able to be moved and relocated by the user in an easy manner. (para. [0020])
Regarding claim 21, Yoshida in view of Drube further discloses the cryogenic fluid transfer device of claim 20, further comprising a third pipe (102) that connects the upper part of the second tank to the lower part of the first tank, the third pipe comprising a valve. (as shown in Fig. 1; see how pipe 102 provides an additional connection between the entire first tank to the entire second tank)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Drube and Fiat et al. (US 2017/0122495, hereafter “Fiat”).
Regarding claim 16, Yoshida in view of Drube further disclose the method of claim 13, but fails to disclose a step of pressurizing the first tank or the second tank using an atmospheric heater when a net positive suction head (NPSH) of the pump becomes insufficient for the transfer of cryogenic fluid from the first tank to the second tank.
Fiat teaches a step of pressurizing the first tank or the second tank using an atmospheric heater (11) when a net positive suction head (NPSH) of the pump becomes insufficient for the transfer of cryogenic fluid from the first tank to the second tank. (para. [0005] - [0007]; Fig. 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Yoshida to include an atmospheric heater to pressurize the first or second tank when a net positive suction head (NPSH) of the pump becomes insufficient for the transfer of cryogenic fluid from the first tank to the second tank as taught by Fiat in order to provide a means to maintain a proper pressure within the first or second tank as desired by the user based on user defined criteria. (para. [0005] - [0007]; Fig. 1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753